 



Exhibit 10.24
December 13, 2005
Steven Mayer
Dear Steve:
Confirming the Agreement reached with the Board of Directors regarding your
separation from employment with Human Genome Sciences, Inc. (“HGS” or “Company”)
and your pursuit of a new professional opportunity with CoGenesys, HGS offers
you the following terms contingent upon your agreement with the terms set forth
below:

1)   You have elected to resign from your position as Chief Financial Officer
effective December 12, 2005, but you will remain employed by HGS through
December 31, 2005. You will be paid your salary through December 31, 2005.
Effective January 1, 2006, you will begin to serve as a consultant to HGS.
During this period, you will make yourself reasonably available to provide
advice on real estate transactions, financial transactions, and assistance
related to transition of CFO duties, it being understood and agreed that (i)
such services shall be provided at times and places reasonably agreeable to the
parties, taking into account your business and personal schedule and (ii) it is
anticipated that you will dedicate approximately 20% of your time each month to
consulting on behalf of HGS.

2)   In exchange for your agreement to provide consulting services pursuant to
Section 1 hereof, HGS agrees to pay you commencing January 1, 2005 bi-weekly
through June 30, 2006 a sum equivalent to two weeks of your current annual base
salary. No withholdings or deductions will be taken or made from any monies paid
to you for consulting services and HGS will issue a Form 1099 at the end of 2006
reflecting all payments made to you pursuant hereto. In addition, you will be
eligible to receive a bonus award for 2005 calculated to be 40% of your
estimated 2005 earnings. This bonus will amount to $137,523.00 and will be paid
on or before December 31, 2005. In addition:

  a)   Following your termination date, at your election, you will be permitted
to continue to participate in the HGS medical, dental, and vision care plans
under COBRA. Your rights under COBRA begin as of January 1, 2006 and will be
communicated separately through our third party administrator, Conexis. The
Company will reimburse you for the cost of COBRA continuation coverage through
June 30,

 



--------------------------------------------------------------------------------



 



      2006. HGS will reimburse you either monthly or in total at the end of the
6 month COBRA period for which reimbursement will be made.     b)   Your
participation in the 401(k) Plan, including the HGS match and the life and ADD
insurance plans terminate effective December 31, 2005. Any vested rights that
you currently have in the 401(k) Plan shall not be affected by this Agreement.  
  c)   Your vacation leave accrual ceases effective December 31, 2005. Payment
for all accrued, unused vacation leave will be made in the next payroll run.    
d)   You will be credited, as of December 31, 2005 with 6 months of additional
vesting service under all outstanding equity awards made to you under the
Company’s Stock Incentive Plans so that such equity awards will have a vested
status as of December 31, 2005 as that which they would otherwise have had on
June 30, 2006, under each applicable vesting schedule had your employment with
the Company continued uninterrupted through June 30, 2006.     e)   Your right
to exercise all outstanding stock options, to the extent vested (including the
acceleration of vesting described in the preceding paragraph), will be extended
to the earlier of the original ten-year-term expiration date of the applicable
option agreement or December 31, 2006. Any vested stock options that are not
exercised by 5:00 p.m. Eastern Time on the earlier of the original ten-year-term
expiration date of the applicable option agreement or December 31, 2006, shall
expire at that time and shall no longer be exercisable thereafter.     f)   You
will be reimbursed for all ordinary and necessary reasonable business related
expenses incurred by you prior to December 31, 2005. You must submit your
request for reimbursement for these expenses, accompanied by proper
documentation, to me on or before January 10, 2006.     g)   You acknowledge and
agree that the terms set forth above include compensation and benefits to which
you are not otherwise entitled. Furthermore, you acknowledge that, except as
expressly set forth herein, you are entitled to no other or further
compensation, remuneration or benefits from HGS.

3)   In exchange and as consideration for the promises and undertakings set
forth above, you agree as follows:

  a)   You acknowledge that by reason of your position with the Company you have
been given access to trade secrets and confidential information. You agree that
you will comply with the terms of the Employee Confidential Information,
Invention and Non-Competition Agreement you have signed with the Company, the
terms of which are incorporated herein, and agree to return to the Company and,
except as set forth on Exhibit A, shall not take, copy or disclose in any form
or manner, any tangible work product belonging to HGS.

 



--------------------------------------------------------------------------------



 



      Except as set forth on Exhibit A, you also agree that you will not remove
any tangible property of HGS from the Company’s premises. Not later than
December 31, 2005 and except as set forth on Exhibit A, you will return to HGS
all Company property in your possession or control. You agree not to delete any
information, files or any other materials from HGS’ computer systems or any
computer owned by HGS other than in the ordinary course. You further understand
pursuant to your Employee Confidential Information, Invention and
Non-Competition Agreement with the Company that you have assigned and are
obligated to assign any inventions made by you at the Company and are further
obligated to execute patent documents related to such inventions and hereby
agree to execute all such documents.     b)   You recognize the need for HGS to
maintain continued harmonious relationships with its workforce, the public, the
scientific community, the regulatory authorities, and the business community.
Therefore, you agree that you will not make any public statement or any private
statement to any HGS employee, customer, potential customer, investor, potential
investor, business analyst or any other person or entity doing business or
likely to do business with HGS, disparaging HGS or criticizing its operations,
personnel, or employment practices. HGS agrees that neither it nor any member of
its Board of Directors or any officer will make any public statement or private
statement to any business analyst, or person or entity actually or potentionally
doing business or likely to do business with you or any entity with which you
are associated (whether as a customer, investor, employee or consultant)
disparaging you. Both parties agree that neither he, it or they will make or
publish any communication that reflects adversely upon the reputation of the
other party.     c)   You hereby forever release, waive, discharge and covenant
not to sue HGS, its directors, officers, agents and employees (in their
individual and/or representative capacities), affiliates, subsidiaries,
successors and assigns (collectively, the “Releasees”) relating to any claims,
demands, charges, suits and causes of action, whether known or unknown, up to
the effective date of this Agreement that are in any way whatever related to
your employment by, or termination of employment with, HGS and its affiliates,
which you have or may have against any of the Releasees to the greatest extent
permitted by law; provided that this release shall not apply to, and you shall
not be considered to have released any, (i) claims for accrued compensation and
benefits; or (ii) claims arising under this Agreement, THIS IS INTENDED TO BE A
GENERAL RELEASE.         You expressly agree not to join in, encourage or
voluntarily assist others in the filing or pursuit of a lawsuit or claim against
the Releasees that is related to your employment by, or termination of
employment with, HGS, provided that nothing in this paragraph shall preclude you
from complying with your legal obligations as described in Paragraph 3(c) above.
You agree not to provide any aid or assistance of any type, other than testimony
required by subpoena, to any person or entity

 



--------------------------------------------------------------------------------



 



      who has filed or who seeks to file or prosecute any grievance, claim,
complaint or lawsuit against the Releasees. You further agree that in the event
that you are asked or required by subpoena to provide testimony to any person or
entity who has filed or who seeks to file or prosecute any grievance, claim,
charge, complaint or lawsuit against the Releasees, to provide written notice of
such request or subpoena to HGS’ General Counsel, James H. Davis, in writing, at
14200 Shady Grove Road, Rockville, MD 20850, within five business days of the
date you are aware that you have received such request or subpoena. If any
individual or entity brings a lawsuit or other claim against any of the
Releasees on behalf of you or a class of which you are a part, involving any
matter released hereby, you agree not to seek or accept any damages or other
personal relief in such proceeding.         You agree that, in the event the
Releasees are or becomes a party or witness to any actual or threatened legal
proceeding regarding any matter which arose or occurred during the term of your
employment with HGS, you shall make yourself reasonably available (taking into
account your personal and business schedule) to and cooperate with HGS and its
counsel in such proceedings.         The foregoing release, waiver and covenant
not to sue pertains to, but is not limited to, claims arising under: federal,
state and local statutes, ordinances and regulations prohibiting employment
discrimination (including, but not limited to, claims arising under the Age
Discrimination in Employment Act of 1967, as amended; the Older Worker Benefit
Protection Act (“OWBPA”); Title VII of the Civil Rights Act, as amended; the
Fair Labor Standards Act, and the Americans with Disabilities Act); the Employee
Retirement Income Security Act of 1974, as amended; and any and all other
federal, state and local statutes, cases, authorities or laws (including common
law) providing a cause of action that can be the subject of a release under
applicable law. Nothing in this release shall be construed to waive any claims
that cannot be waived as a matter of law.     d)   You agree that (i) your
continued failure to materially abide by the consulting provisions contained in
paragraph 1 and (ii) your intentional or reckless failure to comply with the
nondisparagement provision of Paragraph 3(b) above, shall release HGS from
honoring any outstanding obligations owed to you under this Agreement, among
whatever other relief may be available under the terms of this Agreement and at
law or in equity.     e)   In executing this Agreement, you affirm that you are
competent and understand and accept the nature, terms, and scope of this
Agreement as fully and totally resolving any differences and disputes between
you and HGS concerning the circumstances of your employment and your termination
from employment. You further affirm that your decision to execute this Agreement
is entirely voluntary, and that you have done so without any pressure or undue
influence by HGS or its representatives or agents.

 



--------------------------------------------------------------------------------



 



4)   The parties mutually understand and agree that by executing this Agreement,
the Releasees are not admitting any violation of your rights under statutory or
common law or any contract or Agreement entered into with HGS.

5)   If any provision of this Agreement is found to be invalid, unenforceable or
void for any reason, such provision shall be severed from the Agreement and
shall not affect the validity or enforceability of the remaining provisions.
This Agreement shall be deemed to have been made and entered into in Maryland
and shall in all respects be interpreted, enforced and governed by the laws of
Maryland, without giving effect to the conflicts of laws provisions thereof.

6)   This Agreement shall be binding upon the parties hereto and their
respective heirs, personal representatives, successors, and assigns.

7)   Any controversy or claim arising out of, or relating to, this Agreement
shall first be discussed informally between you and the Company in an attempt to
resolve the matter. If you and the Company are unable to resolve the matter,
then any controversy or claim arising out of, or relating to, this Agreement
shall be submitted to mandatory private mediation and then, if necessary, to
final and binding private arbitration in accordance with the rules and
procedures of the American Arbitration Association National Rules for the
Resolution of Employment Disputes (“AAA Rules”). It is agreed that the
procedures set forth in this paragraph will be the exclusive, final, and binding
means for the resolution of any disputes arising out of or relating to this
Agreement, except as provided below in Paragraph 8. It is further agreed that
any proceedings initiated pursuant to this provision will be brought in
Washington, D.C. The parties shall share the costs of the mediation/arbitration
process, with the Company paying three-quarters and you paying one-quarter. Each
party shall be responsible for paying their own attorneys’ fees incurred with
regard to such mediation/arbitration.

8)   You acknowledge and agree that a breach by you of any of the provisions of
Paragraph 3 of this Agreement will cause immediate and irreparable injury to the
Company, for which injury there is no adequate remedy at law. Accordingly,
Paragraph 7 of this Agreement notwithstanding, you agree that in the event of
such breach or threatened breach, the Company will be entitled to an immediate
injunction by a court of competent jurisdiction to prevent and restrain such
breach, with the losing party being required to pay the costs and attorneys’
fees incurred by the other in bringing or defending, as applicable, any court
action or arbitration claim relating to such actual or threatened breach of said
paragraphs. You expressly agree to waive the requirement for HGS to post a bond
in any such injunction action and you expressly agree to submit to the
jurisdiction of the courts of the State of Maryland for any injunction
proceeding brought pursuant to this provision.

9)   You shall be indemnified for actions or inactions occurring during your
employment with HGS and its affiliates to the fullest extent permitted by
Delaware law and HGS’s by-laws as in effect on the date hereof.

 



--------------------------------------------------------------------------------



 



10)   You and HGS agree that this Agreement, consisting of seven (7) pages,
supersedes any previous agreements between the parties, provided that the
Employee Confidential Information, Invention and Non-Competition Agreement, and
any and all other confidentiality, intellectual property, and non-compete
agreements signed by you and HGS shall survive this Agreement and shall remain
in full force and effect after your separation from HGS and are incorporated
herein. You agree that in executing this Agreement, you do not rely on any
statement or promise by HGS or any of its agents or employees, other than what
is written in this Agreement. This Agreement may be modified only by a written
document signed by both you and the CEO of HGS. You acknowledge that this
Agreement is a full and accurate embodiment of the understanding between the
parties.

11)   The parties, intending to be legally bound by this Agreement, each execute
it without coercion and with knowledge of the nature and consequences of its
terms and conditions.

12)   You acknowledge that you have been given the opportunity to consider this
Agreement for up to twenty-one (21) days. You also acknowledge that you have
been advised in writing to consult an attorney about this Agreement and that you
have had a fair and full opportunity to do so. Your signature on this Agreement
prior to the expiration of this period evidences your intent to knowingly and
voluntarily waive this review period.

13)   You may revoke this Agreement within seven (7) days, following its
execution by notifying the General Counsel of HGS, James H. Davis, in writing,
at 14200 Shady Grove Road, Rockville, MD 20850. If the Agreement is revoked, it
is null and void. In any event, the Agreement does not become effective until
the seven (7) day revocation period expires. After that time, if there has been
no written revocation, this Agreement shall be fully effective, enforceable and
irrevocable.

14)   You understand that your obligation to comply with the Employee
Confidential Information, Invention and Non-Competition Agreement that you
signed upon commencing employment with HGS will continue, regardless of whether
or not you accept this Agreement.

 



--------------------------------------------------------------------------------



 



If you agree with these terms, please sign this Agreement below and return it to
me by January 3, 2006. Your signature will confirm that you are entering into
this Agreement voluntarily and with a full understanding of all of the above
terms. No changes in this Agreement will be valid unless in writing and signed
by both parties.
Sincerely,
/s/ Susan Bateson McKay                    
Susan Bateson McKay
Senior Vice President, Human Resources
On Behalf of HGS and the Releasees
I HAVE READ THE FOREGOING OFFER AND I FULLY UNDERSTAND ITS TERMS. I AM SIGNING
THIS AGREEMENT FREELY AND VOLUNTARILY, HAVING BEEN GIVEN A FULL AND FAIR
OPPORTUNITY TO CONSIDER IT AND CONSULT WITH ADVISORS OF MY CHOICE.

     
READ AND AGREED TO:
  Subscribed and sworn to before me
 
  this 13th day of December 2005.
 
   
 
  /s/ Rose Hadidian
 
  Rose Hadidian
 
  Notary Public State of Maryland
/s/ Steven C. Mayer                    
Steven Mayer
   
 
   
Date___December 13, 2005___
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Notwithstanding anything to the contrary contained herein or in any other
agreement between you and HGS, including the Employee Confidential Information,
Invention and Non-Competition Agreement between the parties, the parties agree
that you may retain the following items:
Laptop computer provided by HGS
Fax and copy machine(s) provided by HGS
Personal property in your office
Rolodex or other lists of contacts
Information regarding your compensation and benefits
Employment agreements, equity award agreements or copies of other agreements
related to your employment by HGS or its affiliates
Documents or information described in CoGenesys documentation
In addition, you shall be given access to your HGS e-mail account until June 30,
2006 to provide continuity for you and support of HGS through your consulting
arrangement.

 